 Case: 3:20-cv-00114-MJN-SLO Doc #: 37 Filed: 06/11/21 Page: 1 of 1 PAGEID #: 1177




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON


  MATTHEW SMYER,             : Case No. 3:20-cv-114
                             :
           Plaintiff,        : District Judge Michael J. Newman
                             : Magistrate Judge Sharon L. Ovington
  vs.                        :
                             :
  KROGER LIMITED PARTNERSHIP :
  I, et al.,                 :
                             :
           Defendants.


                                          ORDER




       This case is before the Court on Plaintiff’s request to extend the discovery deadline.

Plaintiff is hereby ORDERED to file a Motion for Extension of the discovery deadline no

later than June 28, 2021, if discovery remains outstanding. In its Motion, Plaintiff shall also

brief the Court on the discovery that remains outstanding so that the undersigned may

determine if further discovery is needed. Defendants shall have fourteen days from the date

of filing to file a Response to Plaintiff’s Motion and Brief in Support.



June 11, 2021                                   s/Sharon L. Ovington
                                                Sharon L. Ovington
                                                United States Magistrate Judge
